Citation Nr: 0837843	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  94-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1990 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  In that decision, the RO denied 
service connection for back and psychiatric disorders.  The 
veteran subsequently moved and jurisdiction of his claims was 
transferred to the RO in San Juan, the Commonwealth of Puerto 
Rico.  

In support of his claim, the veteran testified at a hearing 
before RO personnel in February 1995.  

The Board remanded this case in January 1998 and July 2003 
for further development.  

This case once again reached the Board in December 2004, at 
which time the Board issued a decision denying the current 
two claims at issue.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a December 2006 Order, the Court set 
aside the Board's decision and remanded both issues to the 
Board for proper compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).

The VA Office of General Counsel, on behalf of the Secretary, 
appealed the case to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court).  However, in 
February 2008, the Federal Circuit Court summarily affirmed 
the judgment of the Court.  The Federal Circuit remanded the 
case to the Board for further development consistent with the 
instructions of the Court's previous Order.  

After receiving this case back from the Court, the Board sent 
the veteran and his representative a letter in July 2008 
informing him he had 90 days to submit additional evidence.  
His representative responded in October 2008 by submitting an 
additional Appellant's Brief that was duplicative of previous 
arguments.  The Board finds there is no prejudice in 
considering this evidence.  See generally 38 C.F.R. § 1304 
(2008).  

As previously pointed out, in September 2002, the veteran 
submitted a claim for nonservice-connected pension benefits.  
A complete and thorough review of the claims folder indicates 
that the San Juan RO has not adjudicated this issue.  The 
claim of entitlement to nonservice-connected pension benefits 
is not inextricably intertwined with the current appeal and 
is, therefore again, referred to the San Juan RO for 
appropriate action.

Pursuant to the Court's December 2006 Order, the appeal is 
once again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to comply with the Court's December 2006 Order, the 
Board is remanding both issues on appeal for additional 
development of the evidence.  Specifically, the Court found 
that the Board's December 2004 decision was erroneous as a 
matter of law regarding its analysis of the VCAA notification 
provided to the veteran.  The Board's discussion of the duty 
to notify consisted of documents in the claims folder  (i.e., 
the rating decision, the statement of the case (SOC), and 
supplemental statements of the case (SSOCs)), unrelated to 
section 5103(a) VCAA notice.  In this vein, the Court cited 
that the Federal Circuit previously held in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), that VA cannot 
satisfy its duty to notify under the VCAA by looking to 
various post-decisional communications-i.e., "cobbling of 
notice"-such as the notification of the decision, the SOC, 
or the SSOC, from which the claimant might have been able to 
infer what evidence was lacking.  Although the Board 
discussed the VCAA notices of record, the specific dates of 
the letters provided to the veteran in June 2002, December 
2003, and March 2004 were not indicated.  In addition, the 
Court stated it was not persuaded the veteran was provided a 
meaningful opportunity to participate in the processing of 
his claims.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  

Therefore, the RO (AMC) should send the veteran another more 
recent VCAA notice letter that notifies the veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
service connection claims.  The notice should indicate what 
information or evidence should be provided by the veteran and 
what information or evidence VA will attempt to obtain on the 
veteran's behalf.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159 (2008).  This letter should 
also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  That is, this letter should specifically advise 
the veteran concerning the elements of a disability rating 
and an effective date.  
   
Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a VCAA notice letter 
notifying the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the service connection 
claims.  This letter must advise the 
veteran of what information or evidence 
that he should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008).  This 
letter must also comply with the recent 
Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Specifically, 
this letter should specifically advise 
him concerning the elements of a 
disability rating and an effective 
date, which will be assigned if any of 
the veteran's service connection claims 
are granted.

2.	Then, after giving the veteran time to 
respond to this additional notice, 
readjudicate his claims in light of any 
additional evidence received since the 
December 2004 Board decision.  If the 
claims are not granted to his 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




